Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1-2 and 4 have been amended; Claim 5 have been added; Claim 3 canceled. Claims 1-2 and 4-5 are subject to examination.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (KIM hereafter) (US 20180115962 A1) in view of Froberg Olsson et al. Froberg Olsson hereafter) (US 20160226623 A1) and in further view of  Zhao et al. ( Zhao hereafter) (US 20160149684 A1).

Regarding claim 1, KIM teaches, A mobile communication method used in a user terminal configured to perform communication by using a narrow band with a base station (KIM; the MTC UE may be designed to support only a narrow band … very narrower than that of a general cellular system, Par. 0183), the mobile communication method comprising:
receiving, from the base station (element “MTC UE” and “eNB” Fig. 10), a message including first information indicating a modulation scheme applied to a Physical Downlink Shared Channel (PDSCH) transmitted in the narrow band with a predetermined modulation scheme (KIM; if the MTC UE accesses the system, the eNB may transmit a TBS table indicator for indicating MCS table to be used by the MTC UE to the MTC UE through a higher layer signal (S1015), Par. 0191; Table 7 illustrates one of the second MCS table, Par. 0202; the MTC UE may store … the new MCS table … Afterwards, the processor of the MTC UE may receive and decode PDSCH, Par. 0232); 
receiving, from the base station, downlink control information (DCI) including a modulation coding scheme (MCS) field indicating a MCS index (KIM; The eNB may notify the MTC UE of I.sub.MCS and resource allocation information through PDCCH, Par. 0195; The DL data of the PDSCH is related to a DCI format signaled through a PDCCH, Par. 0090); and 
(KIM; Table 7 is a TBS table corresponding to a case that QPSK is only supported, Par. 0203; Table 9 is an example of a 5-bit MCS table for the MTC UE for supporting QPSK/16QAM, Par. 0207 [Note that MCS is 4-bit for Table 7 and 5-bit for Table 9 and Table is indicated by RRC]).
Kim fails to explicitly teach,
a radio resource control (RRC) message including first information,
wherein the first information includes at least one of a first offset value to be multiplied by an MCS index value in the MCS field or a second offset value to be multiplied by the MCS index value in the MCS field.
However, in the same field of endeavor, Froberg Olsson teaches,
a radio resource control (RRC) including first information (Froberg Olsson; The one or more offset values may preferably be signaled to the user equipment 120 using Radio Resource Control (RRC) signaling. The offset value may be … individual for each rank, Par. 0040).
wherein the first information includes at least one of a first offset value (MCS_offset) to be multiplied by an MCS index value in the MCS field (MCS_indicator) or a second offset value to be multiplied by the MCS index value in the MCS field (Froberg Olsson; MCS_index=A(MCS_offset#1)*MCS_indicator+B(MCS_offset#2), Par. 0041; the DCI format carry … the MCS indicator, Par. 0132).
Kim to include the use of mapping relationship as taught by Froberg Olsson in order to read entry from MCS table (Froberg Olsson; Par. 0041).
Although Kim-Froberg Olsson teaches RRC signaling configuring an UE, but fails to explicitly teach that RRC signaling is RRC message. However, in the same field of endeavor,  Zhao teaches,
RRC message ( Zhao; RRC signaling (i.e., the RRC message) may be … UE specific (such as in a dedicated RRC message), Par. 0071).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim-Froberg Olsson to include the use of RRC message as taught by  Zhao in order to signal information to UE ( Zhao; Par. 0071).
  
Regarding claim 2, KIM teaches, A user terminal configured to perform communication by using a narrow band with a base station (KIM; the MTC UE may be designed to support only a narrow band … very narrower than that of a general cellular system, Par. 0183), the user terminal comprising: 
	at least one processor and a memory coupled to the at least one processor (KIM; the MTC UE, Par. 0183), wherein
	the at least one processor is configured to (KIM; the MTC UE, Par. 0183):
receive from the base station, a message including first information indicating a modulation scheme applied to a Physical Downlink Shared Channel (PDSCH) transmitted in the narrow band with a predetermined modulation scheme (KIM; if the MTC UE accesses the system, the eNB may transmit a TBS table indicator for indicating MCS table to be used by the MTC UE to the MTC UE through a higher layer signal (S1015), Par. 0191; Table 7 illustrates one of the second MCS table, Par. 0202; the MTC UE may store … the new MCS table … Afterwards, the processor of the MTC UE may receive and decode PDSCH, Par. 0232); 
receive, from the base station, downlink control information (DCI) including a modulation coding scheme (MCS) field indicating a MCS index (KIM; The eNB may notify the MTC UE of I.sub.MCS and resource allocation information through PDCCH, Par. 0195; The DL data of the PDSCH is related to a DCI format signaled through a PDCCH, Par. 0090); and 
determine a reading method of the MCS field included in the DCI, based on the first information included in the RRC message (KIM; Table 7 is a TBS table corresponding to a case that QPSK is only supported, Par. 0203; Table 9 is an example of a 5-bit MCS table for the MTC UE for supporting QPSK/16QAM, Par. 0207 [Note that MCS is 4-bit for Table 7 and 5-bit for Table 9 and Table is indicated by RRC]).
Kim fails to explicitly teach,
a radio resource control (RRC) message including first information,
wherein the first information includes at least one of a first offset value to be multiplied by an MCS index value in the MCS field or a second offset value to be multiplied by the MCS index value in the MCS field.
However, in the same field of endeavor, Froberg Olsson teaches,
a radio resource control (RRC) including first information (Froberg Olsson; The one or more offset values may preferably be signaled to the user equipment 120 using Radio Resource Control (RRC) signaling. The offset value may be … individual for each rank, Par. 0040).
wherein the first information includes at least one of a first offset value (MCS_offset) to be multiplied by an MCS index value in the MCS field (MCS_indicator) or a second offset value to be multiplied by the MCS index value in the MCS field (Froberg Olsson; MCS_index=A(MCS_offset#1)*MCS_indicator+B(MCS_offset#2), Par. 0041; the DCI format carry … the MCS indicator, Par. 0132).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim to include the use of mapping relationship as taught by Froberg Olsson in order to read entry from MCS table (Froberg Olsson; Par. 0041).
Although Kim-Froberg Olsson teaches RRC signaling configuring an UE, but fails to explicitly teach that RRC signaling is RRC message. However, in the same field of endeavor,  Zhao teaches,
RRC message ( Zhao; RRC signaling (i.e., the RRC message) may be … UE specific (such as in a dedicated RRC message), Par. 0071).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim-Froberg Olsson to include the use of RRC message as taught by  Zhao in order to signal information  to UE ( Zhao; Par. 0071).[AltContent: rect]Regarding claim 4, KIM teaches, An apparatus for controlling a user terminal configured to perform communication by using a narrow band with a base station (KIM; the MTC UE may be designed to support only a narrow band … very narrower than that of a general cellular system, Par. 0183), the apparatus comprising: 
at least one processor and a memory coupled to the at least one processor (KIM; the MTC UE, Par. 0183), wherein 	the at least one processor is configured to (KIM; the MTC UE, Par. 0183): 
receive, from the base station, a message including first information indicating a modulation scheme applied to a Physical Downlink Shared Channel (PDSCH) transmitted in the narrow band with a predetermined modulation scheme (KIM; if the MTC UE accesses the system, the eNB may transmit a TBS table indicator for indicating MCS table to be used by the MTC UE to the MTC UE through a higher layer signal (S1015), Par. 0191; Table 7 illustrates one of the second MCS table, Par. 0202; the MTC UE may store … the new MCS table … Afterwards, the processor of the MTC UE may receive and decode PDSCH, Par. 0232); 
receive, from the base station, downlink control information (DCI) including a modulation coding scheme (MCS) field indicating a MCS index (KIM; The eNB may notify the MTC UE of I.sub.MCS and resource allocation information through PDCCH, Par. 0195; The DL data of the PDSCH is related to a DCI format signaled through a PDCCH, Par. 0090); and 
determine a reading method of the MCS field included in the DCI, based on the first information included in the RRC message (KIM; Table 7 is a TBS table corresponding to a case that QPSK is only supported, Par. 0203; Table 9 is an example of a 5-bit MCS table for the MTC UE for supporting QPSK/16QAM, Par. 0207 [Note that MCS is 4-bit for Table 7 and 5-bit for Table 9 and Table is indicated by RRC]).
Kim fails to explicitly teach,
a radio resource control (RRC) message including first information,
wherein the first information includes at least one of a first offset value to be multiplied by an MCS index value in the MCS field or a second offset value to be multiplied by the MCS index value in the MCS field.
However, in the same field of endeavor, Froberg Olsson teaches,
a radio resource control (RRC) including first information (Froberg Olsson; The one or more offset values may preferably be signaled to the user equipment 120 using Radio Resource Control (RRC) signaling. The offset value may be … individual for each rank, Par. 0040).
wherein the first information includes at least one of a first offset value (MCS_offset) to be multiplied by an MCS index value in the MCS field (MCS_indicator) or a second offset value to be multiplied by the MCS index value in the MCS field (Froberg Olsson; MCS_index=A(MCS_offset#1)*MCS_indicator+B(MCS_offset#2), Par. 0041; the DCI format carry … the MCS indicator, Par. 0132).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim to include the use of mapping relationship as taught by Froberg Olsson in order to read entry from MCS table (Froberg Olsson; Par. 0041).
Although Kim-Froberg Olsson teaches RRC signaling configuring an UE, but fails to explicitly teach that RRC signaling is RRC message. However, in the same field of endeavor,  Zhao teaches,
RRC message ( Zhao; RRC signaling (i.e., the RRC message) may be … UE specific (such as in a dedicated RRC message), Par. 0071).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim-Froberg Olsson to include the use of RRC message as taught by  Zhao in order to signal information  to UE (Zhao; Par. 0071).   

Regarding claim 5, Kim-Froberg Olsson-Zhao teaches, The mobile communication method according to claim 1, wherein the first information includes both the first offset value and the second offset value (Froberg Olsson; The one or more offset values may preferably be signaled to the user equipment 120 using Radio Resource Control (RRC) signaling. The offset value may be … individual for each rank, Par. 0040).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416